Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's amendment
2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney  Won Yoon (Reg. 71058) on 3/4/2021

3. Please amend the claims as following:
1. (Currently Amended) A wireless power receiver device, comprising:
a power pickup circuit configured to receive a wireless power generated based on magnetic coupling from a wireless power transmitter device in a power transfer phase; and
a communication/control circuit configured to receive, from the wireless power transmission device, information for a first buffer size 
wherein the information for the first buffer size informs a size of a first buffer for the wireless powertransmitter device to receive a data transfer,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and
2n , and
wherein the information for the first buffer size is the n.

receiver device of claim 1, wherein the information for the first buffer size is received by being included in a capability packet of the wireless power transmitter device.

4.    (Currently Amended) The wireless power receiver device of claim 1, wherein the information for the first buffer size is received in a negotiation phase.

5.    (Currently Amended) The wireless power receiver device of claim 1, wherein the communication/control circuit is further configured to transmit, to the wireless power transmitter device, information for a second buffer size, 
wherein the information for the second buffer size informs a size of a second
buffer for the wireless power transmitter device to receive a second data transfer stream.

6.    (Currently Amended) The wireless power receiver device of claim 5, wherein the information for the second buffer size is transmitted with being included in a configuration packet of the wireless power receiver device.

7.    (Original) The wireless power receiver device of claim 5, wherein the second buffer size is defined as a multiplication of a second minimum buffer size k’ and 2m, and
wherein the information for the second buffer size is the m.

8.    (Currently Amended) A wireless power transmitter device, comprising:
a power conversion circuit configured to transmit a wireless power generated based on magnetic coupling to a wireless power receiver device in a power transfer phase; receiver device, information for a first buffer size,
wherein the information for the first buffer size informs informing a size of a first buffer for the wireless power transmitter device to receive a data transfer stream,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and
2n, and
wherein the information for the first buffer size is the n.

9.    (Currently Amended) The wireless power transmitter device of claim 8, wherein the information for the first buffer size is transmitted by being included in a capability packet of the wireless powertransmitter device.

11. (Currently Amended) The wireless power transmitter device of claim 8, wherein the information for the first buffer size is transmitted in a negotiation phase.

12.    (Currently Amended) The wireless power transmitter device of claim 8, wherein the communication/control circuit is further configured to receive, from the wireless power receiver device, information for a second buffer size,
wherein the information for the second buffer size informs a size of a second buffer for the wireless power receiver device to receive a second data transfer stream.

13.    (Currently Amended) The wireless power transmitter device of claim 12, wherein the information for the second buffer size is received with being included in a configuration packet of the wireless power receiver device.

transmitter device of claim 12,  wherein the second buffer size is defined as a multiplication of a second minimum buffer size k’ and 2m, and wherein the information for the second buffer size is the m.

15. (Currently Amended) A method performed by a wireless power receiver device, the method comprising: receiving a wireless power generated based on magnetic coupling from a wireless power transmitter device in a power transfer phase; and
receiving, from the wireless power receiver device, information for a first buffer size,
wherein the information for the first buffer size informs a size of a first buffer for the wireless power transmitter device to receive a data transfer stream,
wherein the first buffer size is defined as a multiplication of a minimum buffer size k and
2n, and wherein the information for the first buffer size is the n.


16.    (Currently Amended) The method of claim 15, wherein the information for the first buffer size is received by being included in a capability packet of the wireless power transmitter device.

18.    (Currently Amended) The method of claim 15, further comprising:
transmitting, to the wireless power transmitter device, information for a second buffer size,
wherein the information for the second buffer size informs a size of a second buffer for the wireless power transmitter device to receive a second data transfer stream.

receiver device.

20.    (Currently Amended) The method of claim 18, wherein the second buffer size is defined as a multiplication of a second minimum buffer size k’ and 2m, and
wherein the information for the second buffer size is the m.

Allowable Subject Matter
4. 	Claims 1-2, 4-9, 11-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8 and 15, the prior art of record ( e.g., Lee ( US20120329405) Jung ( US 10164692) , Kim (US 9264528) teaches a wireless power receiver device comprising: Lee teaches a wireless power reception device, comprising: a power pickup circuit ( e.g., 291, Fig. 9 of LEE) configured to receive a wireless power generated based on magnetic coupling ( see [206] of Lee magnetic field coupling) from a wireless power transmission device ( e.g. 100, Fig. 9 of Lee) in a power transfer phase ( power transfer, Fig. 9 of Lee) ; and a communication/control circuit( e.g., 293, Fig. 9) configured to receive information for the wireless power transmitter device ( e.g., 100, Fig. 9) information for a first buffer size (  e.g., 1701, transmission device and receiver device exchange buffer capacity information Fig. 17 of Jung, col 23, line 50-65 and claim 1 of Jung ( size of the data buffer), wherein the information for the first buffer size informs a size of a first buffer for the wireless power transmitter device to  receive a data transfer stream ( e.g., 1701, transmission device and receiver device exchange buffer capacity information Fig. 17 of Jung, col 23, line 50-65 and claim 1 of Jung { size of the data buffer} ( see the two way communication between 100 and 200, and 100 receive data 
	However , the prior art of record fails to teaches or suggest the first buffer size is defined as a multiplication of a minimum buffer size k and 2n, wherein the information for the first buffer size is the n in combination with other information of the claim. 
With regard to Claims 2, 4-7, 9, 11-14, 16-20, they depend on claim 1, 8 or 15.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

					Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anand (US 7,143,263) teaches about minimum threshold size threshold
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PINPING SUN/Primary Examiner, Art Unit 2836